Name: COMMISSION REGULATION (EEC) No 1199/93 of 14 May 1993 amending Regulation (EEC) No 3567/92 as regards the individual limits, national reserves and transfer of rights to the premium for sheep and goats
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural policy;  animal product
 Date Published: nan

 No L 122/26 Official Journal of the European Communities 18 . 5. 93 COMMISSION REGULATION (EEC) No 1199/93 of 14 May 1993 amending Regulation (EEC) No 3567/92 as regards the individual limits, national reserves and transfer of rights to the premium for sheep and goats Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheepmeat and Goatmeat, Article 1 Regulation (EEC) No 3567/92 is amended as follows : 1 . The following Article 5a is inserted : 'Article 5a 1 . Where reduced premium (50 %) rights are surrendered to the national reserve, they shall become full premium rights and their number shall be reduced by 50 % . Where an odd number of reduced premium rights is transferred to the national reserve, the full premium right following the conversion referred to in the first subparagraph shall not be rounded. 2. Where the (full premium) rights are allocated to a producer from the national reserve, they shall become reduced premium (50 %) rights and their number shall be multiplied by two to the extent necessary to ensure that the total number of full premium rights of a said producer do not exceed :  500 where a holding is located in an area which is not less-favoured within the meaning of Council Directive 75/268/EEC (*),  1 000 where a holding is located in a less-favoured area. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 363/93 (2), and in parti ­ cular Article 5b (4) thereof, Whereas, for reasons of sound management, provision should be made for the national reserve to include only full rights ; whereas the reduced premium (50 %) rights must therefore become full premium rights when they are surrendered to the reserve ; whereas, to ensure that this operation has no effect on the budget, these rights should be reduced by half ; whereas for this same reason the number of rights which were allocated at the reduced rate (50 %) from this reserve to producers entitled to such rights should be doubled ; Whereas, with a view to the budgetary status quo, it is appropriate not to make provisions for rounding to a full number where an odd number of reduced premium (50 %) rights are surrendered to the reserve and must accordingly be reduced by half ; Whereas, with the view to maintaining the budgetary status quo, it is necessary to state in Commission Regula ­ tion (EEC) No 3567/92 (3) that where a producer holding both full and reduced premium (50 %) rights transfers this holding from an area which is not less-favoured within the meaning of Council Directive 75/268/EEC (4), as last amended by Commission Decision 93/238/EEC (5), to a less-favoured area within the meaning of the said Directive, or alternatively from a less-favoured area to one which is not less-favoured and if the Member State allows the rights to be moved away from the said areas, the said producer will receive, in the form of a new combination of full and reduced premium rights, a premium equal to the one he would have received had he remained on the holding he had before transferring ; Whereas these provisions are linked to the introduction of individual limits ; whereas it is therefore necessary to apply the said provisions from the 1993 marketing year ; 0 OJ No L 128, 19. 5. 1975, p. 1 .' 2. The following Article 7a is hereby inserted : Article 7a 1 . Where a producer having full premium and reduced premium (50 %) rights transfers his holding from an area which is not less-favoured to a less ­ favoured area, the number of his reduced premium rights shall be converted to full rate rights up to the maximum limit of 1 000 as laid down in Article 5 (7) of Regulation (EEC) No 3013/89, so that the total premium received by him following the transfer shall be equal to that which he would have received had he remained on the holding he had prior to transfer and in accordance with Article 14. 2. Where a producer with full rights and, where appropriate, reduced premium (50 %) rights transfers his holding from a less-favoured area to an area which is not less-favoured, the number of his full premium rights shall be converted into reduced premium (50 %) (') OJ No L 289, 7. 10. 1989, p. 1 . (2) OJ No L 42, 19. 2. 1993, p. 1 . (3) OJ No L 362, 10 . 12. 1992, p . 41 0 OJ No L 128, 19 . 5. 1975, p. 1 . 0 OJ No L 108, 4. 5. 1993, p. 134. 18. 5 . 93 Official Journal of the European Communities No L 122/27 rights in so far as this is necessary to ensure that the limit fo 500 laid down in Article 5 (7) of Regulation (EEC) No 3013/89 is observed and the number of reduced premium rights shall be calculated so that the total premium received by him following the transfer shall be equal to that which we would have received had he remained on the holding he had prior to transfer.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1993 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 May 1993 . For the Commission Rene STEICHEN Member of the Commission